      Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 1 of 46




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

TIMOTHY M. GEMELLI                                                 CIVIL ACTION

VERSUS                                                             NO. 19-13424

STATE OF LOUISIANA ET AL.                                          SECTION “H”(2)

                         REPORT AND RECOMMENDATION

       Plaintiff, Timothy M. Gemelli, is a prisoner currently incarcerated in the Boulder

County Jail in Boulder, Colorado. He filed this complaint pro se and in forma pauperis

pursuant to 42 U.S.C. § 1983 (“Section 1983”) against defendants State of Louisiana Office

of Attorney General Jeff Landry, St. Bernard Parish President Guy S. McInnis, Judge Jeanne

Juneau, District Attorney Perry Nicosia, Assistant District Attorneys Mikey Morales and

Charles Ward, the St. Bernard Parish Sheriff’s Office, Sheriff James Pohlmann, Deputy

Michelle Canepa, Clerk of Court Randy Nunez, Melissa M. Evans and Brook Kerrigan.

       Plaintiff’s complaint, as amended, alleges generally that defendants violated his

federal and state constitutional rights when they arrested and incarcerated him pursuant to

a sworn affidavit of probable cause that contained material omissions of fact. Record Doc.

No. 6 at pp. 8–12. He further alleges that defendants violated his federal and state

constitutional rights during his St. Bernard Parish criminal proceedings and throughout his

incarceration in the St. Bernard Parish Jail. Id. In addition, plaintiff complains that defendants

slandered and made false accusations against him, resulting in loss of his businesses, property

and reputation. Id. at p. 9. Gemelli seeks monetary relief. Id. at p. 14.
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 2 of 46




       In response to my order, Record Doc. No. 15, Plaintiff filed a statement of facts in

which he further alleges that his Double Jeopardy rights under the Fifth Amendment of the

United States Constitution were violated when he was convicted in Colorado based on the

same criminal charges on which he previously was acquitted in St. Bernard Parish. Record

Doc. No. 17 at p. 1. Broadly construed, plaintiff seeks a court order overturning his Colorado

conviction on double jeopardy grounds in addition to monetary damages.

       On January 27, 2020, the undersigned Magistrate Judge issued a Report and

Recommendation, recommending that the motion to dismiss of defendant State of Louisiana

Office of Attorney General Jeff Landry should be granted and that defendant dismissed with

prejudice from this matter because that defendant is immune from suit under the Eleventh

Amendment of the United States Constitution. Record Doc. No. 24. As of tihs date, that

recommendation remains pending.

       On February 11, 2020, I conducted a telephone conference in this matter. Participating

via telephone were plaintiff, pro se; and James Evans and Mary Ann Hand, counsel for

defendants. Plaintiff was sworn and testified for all purposes permitted by Spears v.

McCotter, 766 F.2d 179 (5th Cir. 1985), and its progeny. During the conference, plaintiff

voluntarily dismissed defendants Evans and Kerrigan on the record and under oath. Record

Doc. No. 26. The district judge issued an order dismissing defendants Evans and Kerrigan

with prejudice from this matter on February 11, 2020. Record Doc. No. 27.

                                      THE RECORD



                                              2
      Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 3 of 46




       Plaintiff testified that he presently is incarcerated in the Boulder County Jail in

Boulder, Colorado based on an aggravated incest conviction. He stated that he was arrested

in Louisiana on January 11, 2017, based on allegations of multiple acts of aggravated incest

of his daughter from 2000 to 2004, when his daughter was between the ages of four and eight

and during which the Gemelli family lived in both St. Bernard Parish and Colorado. Plaintiff

stated that he was tried in St. Bernard Parish on January 7–14, 2019, and the jury acquitted

him of all charges. Plaintiff testified that he lost three businesses and his home during his St.

Bernard Parish criminal proceedings.

       Gemelli testified that after his acquittal a detective instructed plaintiff’s daughter to

file the same aggravated incest charges against plaintiff in Colorado. Plaintiff said that he

was extradited to Colorado and charged with aggravated incest based on the same incidents,

testimony and witness statements as his St. Bernard Parish criminal charges. He stated that

he filed a pretrial double jeopardy motion in Colorado based on his acquittal in St. Bernard

Parish, but the Colorado appeals court dismissed the motion because there was no final

judgment from the Colorado trial court on which to base a decision.

       Plaintiff stated that in October 2019, his Colorado attorney advised that he would not

adequately be prepared to defend plaintiff by December 9, 2019 – plaintiff’s speedy trial date

– and further advised that if plaintiff did not waive his speedy trial rights in favor of a May

or June 2020 trial date, plaintiff would have to proceed pro se. Plaintiff stated that he opted

to proceed pro se with his speedy trial date because he had been incarcerated for three years

at that point and did not wish to sit in jail for several additional months. Gemelli testified that

                                                3
      Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 4 of 46




his Colorado trial occurred on December 9–17, 2019. He stated that he was not permitted to

introduce information or transcripts from his St. Bernard Parish criminal proceedings at his

Colorado trial. Plaintiff testified that the Colorado jury found him guilty of aggravated incest

on December 17, 2019. Plaintiff’s statement of facts alleges that “Colorado has now violated

my constitutional rights [against] double jeopardy.” Record Doc. No. 7 at p. 1.

       Gemelli testified that he filed applications for post-conviction relief after he was

convicted in Colorado but took no further action with his double jeopardy motion. He stated

that he was assigned an attorney on January 13, 2020, for his sentencing. He said that his

sentencing originally was scheduled for March 6, 2020, but his attorney filed a motion to

continue that date.

       The remainder of plaintiff’s claims relate to his criminal proceedings and incarceration

in St. Bernard Parish. Plaintiff’s amended complaint alleges that St. Bernard Parish Deputy

Canepa “lied in her sworn affidavit . . . in order to obtain an arrest warrant” in attesting that

plaintiff had a history of domestic violence. Record Doc. No. 6 at p. 9. He further alleges in

the amended complaint that Deputy Canepa “left out exculpatory information [from the

affidavit] . . . made her own conclusions and added her own verbiage, words and [statements]

that were not in the witness statements” and drafted the affidavit “without any investigation

or verification.” Id. at p. 9. Gemelli alleges in his amended complaint that Deputy Canepa

admitted to the above-referenced omissions under oath during Gemelli’s pretrial and trial

proceedings in St. Bernard Parish. Id.



                                               4
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 5 of 46




       In support of his claims against Deputy Canepa, plaintiff submitted to this court his

arrest warrant, the affidavit of probable cause in support of his arrest warrant and excerpted,

self-annotated transcripts of Deputy Canepa’s testimony from his St. Bernard Parish criminal

proceedings. Record Doc. Nos. 32-2; 32-7; 32-8. Deputy Canepa attests in the affidavit that

the facts alleged were based on video-recorded witness statements from plaintiff’s daughter

and Kimberly Gemelli – plaintiff’s ex-wife and his daughter’s mother. Record Doc. No. 32-

7. The affidavit attests that plaintiff’s daughter said in her witness statement that plaintiff

made skin-to-skin contact with her vagina on multiple occasions while she was in her

parents’ bed. Id. at p. 1. Deputy Canepa testified at a pretrial hearing that she omitted from

the affidavit plaintiff’s daughter’s witness statement that her father was sleeping during every

alleged incident in the parents’ bed. Record Doc. No. 32-2 at pp. 29, 32. Deputy Canepa

testified at trial that she also omitted from the affidavit Kimberly Gemelli’s witness statement

that her daughter would sleep on Kimberly Gemelli’s chest in an upright position whenever

the daughter slept in her parents’ bed. Id. at p. 90.

       Deputy Canepa further attests in the affidavit that Kimberly Gemelli said in her

witness statement that plaintiff had a domestic violence history. Record Doc. No. 32-7 at p.

2. At plaintiff’s trial, Deputy Canepa testified that she ran a national database search on

plaintiff’s criminal history, found no record of domestic violence arrests or accusations, and

knowingly and intentionally omitted Gemelli’s lack of a documented domestic violence

history from the affidavit. Record Doc. No. 32-2 at pp. 93–94.



                                               5
      Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 6 of 46




       Plaintiff stated that his claims against District Attorney Nicosia are based on this

defendant’s supervisory authority over Assistant District Attorneys Ward and Morales, who

prosecuted plaintiff’s St. Bernard Parish criminal case during the pretrial and trial phases.

       Plaintiff testified that Assistant District Attorney Ward also made false statements at

plaintiff’s pretrial bond hearing. Gemelli stated that after his arrest on January 11, 2017, a

judge set his bond at $100,000 on or about January 13, 2017. Plaintiff stated that he was

financially able to bond out of jail at $100,000. Gemelli testified that prosecutors learned that

he intended to bond out of jail at $100,000 by listening to his outgoing telephone calls from

prison. Plaintiff stated that prosecutors “put a hold” on him and he was brought before the

court on January 18, 2017, for a hearing to increase his bond. Plaintiff stated that during the

hearing, Assistant District Attorney Ward requested that the court raise the bond to $400,000,

arguing that plaintiff was a flight risk with a history of domestic violence. Plaintiff testified

that Assistant District Attorney Ward’s statements were unsupported by concrete evidence

and were “totally untrue” because plaintiff had never been arrested for domestic violence,

was born and raised in Louisiana, and owned three businesses, a house and other property

in Louisiana. Plaintiff stated that his attorney attempted to persuade the judge that increasing

the bond was premature in light of the lack of evidentiary support for Assistant District

Attorney Ward’s statements, but the judge ultimately decided to increase the bond to

$400,000. Gemelli testified that he was financially unable to bond out of prison at $400,000

and remained incarcerated in the St. Bernard Parish Jail for two years before his trial.



                                               6
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 7 of 46




       Plaintiff’s amended complaint alleges that Assistant District Attorney Morales made

unfounded, meritless, degrading and derogatory statements about plaintiff in front of his

friends and family during his St. Bernard Parish criminal proceedings. Plaintiff testified that

Assistant District Attorney Morales additionally made derogatory statements in front of the

jury during his trial and displayed improper trial conduct.

       Gemelli testified that his claims against Judge Juneau relate solely to her conduct as

the presiding judge during his St. Bernard Parish criminal proceedings. Plaintiff stated that

he filed several pretrial motions for preliminary examination, but Judge Juneau continued

these motions through September 2018. He stated that his motion for preliminary

examination ultimately was taken under advisement by the court, but he never received a

hearing. Plaintiff’s amended complaint alleges that Judge Juneau “made several snide

remarks and comments” in open court throughout his criminal proceedings, displayed bias

against plaintiff and permitted prosecutors to engage in unprofessional conduct in front of

the jury. Record Doc. No. 6 at p. 12. He further states in his amended complaint that Judge

Juneau denied several of his motions, overruled all of his attorney’s objections, violated his

constitutional rights to a preliminary hearing and bond reduction hearing and failed to

enforce her court order for prosecutors to turn over exculpatory cell phone and text mesaage

evidence to plaintiff’s attorney. Id.

       Plaintiff testified that prosecutors failed to comply with Judge Juneau’s court order

to produce exculpatory cell phone and text message evidence to his attorney. Gemelli

testified that he sent his daughter a text message on January 1, 2017, in which he announced

                                              7
      Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 8 of 46




he was cutting his daughter off financially and no longer would be paying her monthly bills.

Gemelli stated that on January 9, 2017, his daughter went to the police department to file

criminal charges against him for aggravated incest, resulting in his arrest on January 11,

2017. Plaintiff stated that these text messages were exculpatory evidence because they

demonstrate his daughter’s retaliatory motive in filing criminal charges against him mere

days after plaintiff terminated her financial support. Plaintiff testified that the physical cell

phone and text messages were not presented to the jury as evidence during his St. Bernard

Parish trial, but the timing and content of the text messages were brought to the jury’s

attention at trial through his daughter’s testimony. Gemelli stated that his daughter testified

that she filed criminal charges against him only nine days after receiving the financial cut-off

text message.

       Plaintiff testified that his complaint against Clerk of Court Nunez is that this defendant

provided plaintiff with some – but not all – of the transcripts and court minutes from his St.

Bernard Parish criminal proceedings.

       Plaintiff named Sheriff Pohlmann and the St. Bernard Parish Sheriff’s Office as

defendants but did not assert allegations against these parties in his written submissions or

Spears testimony.

       Plaintiff’s written submissions assert no claim against St. Bernard Parish President

McInnis. Plaintiff testified that McInnis “personally didn’t do anything to [plaintiff]” and was

named as a defendant only because plaintiff “just wanted to make sure [he] covered

everything.”

                                               8
      Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 9 of 46




       Plaintiff testified that he was “not really interested” in asserting claims against court

reporters Kerrigan and Evans and agreed to voluntarily dismiss them as defendants in this

matter as noted above. Record Doc. Nos. 26, 27.

       Gemelli testified that he experienced inhumane conditions while incarcerated in the

St. Bernard Parish Jail from January 13, 2017, through January 18, 2019. He stated that the

jail conditions were “atrocious” and that he “wouldn’t lock a dog up in there.” Plaintiff said

that he was housed in the prison’s medical dormitory, which was designed to accommodate

12 inmates, but in practice would house up to 20 inmates at a time. He stated that if inmates

were admitted to the jail with poor health conditions, the healthier inmates would have to go

“to the floor.”

       Plaintiff testified that he did not receive cleaning supplies from prison officials on a

regular basis. He stated that inmates were responsible for cleaning their own areas and were

supposed to be provided a mop, garbage bags, bucket and broom every morning. He testified

that he received cleaning supplies only once or twice a week, which often included dirty

mops, buckets and water. Plaintiff said that he would frequently reject cleaning supplies

based on their foul smell and contamination. He stated that he made several complaints about

the lack of regular and adequate cleaning supplies via the prison’s electronic grievance

system. He said that the garbage cans were always overflowing and left unattended for two

to three days at a time. Plaintiff stated that he had to “beg and plead” for cleaning supplies,

especially those required to clean the toilets and showers, and that it was a “nightmare trying

to get anything to live in a halfway decent atmosphere.”

                                               9
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 10 of 46




       Gemelli stated that the prison’s toilets and showers were “out in the open” and that

there were no shower curtains. He testified that there was black mold on the prison walls,

which grew up to the ceilings. He stated that the prison kitchen was shut down for

remodeling at one point during his incarceration due to roach and rat infestation. Plaintiff

said that health department officials visited the prison several times while he was

incarcerated. He stated that the prison food was served “ice cold” and often had hair in it

because kitchen employees were not required to wear hairnets or gloves.

       Plaintiff testified that the prison mattresses were thin, uncomfortable for someone of

his size, lacked stuffing and had been “ripped to shreds” by previous inmates. He stated that

he was forced to sleep on a bunk bed with no ladder. He stated that he witnessed other

inmates fall off the top bunks. Plaintiff stated that he was assigned to a bottom bunk, but

sometimes would be required to sleep on the top bunk or the floor. He stated that it was “very

difficult to get up” to the top bunk and that he had to climb or crawl his way there.

       Plaintiff testified that he spent three to four months at a time locked inside the prison

dormitory and that when he was allowed outside, it was only for 30 minutes. He stated that

he received inadequate exercise and sunlight.

        Gemelli testified that although he was provided with medical treatment at the St.

Bernard Parish Jail, his medical care was inadeqate based on the process and lengthy time

period required to receive treatment. Plaintiff testified that he developed lumps and knots in

his back and had a surgical procedure while incarcerated. Plaintiff’s verified medical records

show that the procedure referenced in plaintiff’s Spears testimony was a surgical biopsy to

                                              10
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 11 of 46




remove a benign lipoma from his forehead. Plaintiff said that many of the health issues he

developed while incarcerated at the St. Bernard Parish Jail subsided after he left the facility.

                                         ANALYSIS

I.     STANDARDS OF REVIEW

       A prisoner’s pro se complaint must be screened by the court as soon as practicable

after docketing, regardless whether it has also been filed in forma pauperis. 28 U.S.C. §

1915A(a); Martin v. Scott, 156 F.3d 578, 579–80 (5th Cir. 1998). Such complaints by

prisoners must be dismissed upon review if they are frivolous or fail to state a claim. 28

U.S.C. § 1915A(b)(1).

       “A federal court may dismiss a claim in forma pauperis ‘if satisfied that the action is

frivolous or malicious.’” Moore v. McDonald, 30 F.3d 616, 620 (5th Cir. 1994) (quoting

former 28 U.S.C. § 1915(d), now incorporated in 28 U.S.C. § 1915(e), as amended). A

complaint is frivolous “if it lacks an arguable basis in law or fact.” Davis v. Scott, 157 F.3d

1003, 1005 (5th Cir. 1998); Reeves v. Collins, 27 F.3d 174, 176 (5th Cir. 1994). The law

“‘accords judges not only the authority to dismiss a claim based on an indisputably meritless

legal theory, but also the unusual power to pierce the veil of the complaint’s factual

allegations and dismiss those claims whose factual contentions are clearly baseless.’” Macias

v. Raul A. (Unknown), Badge No. 153, 23 F.3d 94, 97 (5th Cir. 1994) (quoting Neitzke v.

Williams, 490 U.S. 319, 327 (1989)).

       The purpose of a Spears hearing is to dig beneath the conclusional allegations of a pro

se complaint, to ascertain exactly what the prisoner alleges occurred and the legal basis of

                                              11
       Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 12 of 46




the claims. Spears, 766 F.2d at 180. “[T]he Spears procedure affords the plaintiff an

opportunity to verbalize his complaints, in a manner of communication more comfortable to

many prisoners.” Davis, 157 F.3d at 1005. The information elicited at such an evidentiary

hearing is in the nature of an amended complaint or a more definite statement under Fed. R.

Civ. P. 12(e). Wilson v. Barrientos, 926 F.2d 480, 481 (5th Cir. 1991); Adams v. Hansen,

906 F.2d 192, 194 (5th Cir. 1990). “Upon development of the actual nature of the complaint,

it may also appear that no justiciable basis for a federal claim exists.” Spears, 766 F.2d at

182.

        The court may make only limited credibility determinations in a Spears hearing,

Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 1997) (citing Cay v. Estelle, 789 F.2d 318,

326–27 (5th Cir. 1986), overruled on other grounds by Denton v. Hernandez, 504 U.S. 25

(1992)), and may consider and rely upon documents as additional evidence, as long as they

are properly identified, authentic and reliable. “The Court should allow proper cross-

examination and should require that the parties properly identify and authenticate documents.

A defendant may not use medical records to refute a plaintiff’s testimony at a Spears

hearing.” Id. (citing Wilson, 926 F.2d at 482–83; Williams v. Luna, 909 F.2d 121, 124 (5th

Cir. 1990)). However, “‘[m]edical records of sick calls, examinations, diagnoses, and

medications may rebut an inmate’s allegations of deliberate indifference.’” Gobert v.

Caldwell, 463 F.3d 339, 347 n.24 (5th Cir. 2006) (quoting Banuelos v. McFarland, 41 F.3d

232, 235 (5th Cir. 1995)) (internal citations omitted).



                                             12
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 13 of 46




       After a Spears hearing and providing an opportunity to amend, a complaint may be

dismissed for failure to state a claim or as legally frivolous if it lacks an arguable basis in

law, Jackson v. Vannoy, 49 F.3d 175, 176–77 (5th Cir. 1995); Moore v. Mabus, 976 F.2d

268, 269 (5th Cir. 1992), or “as factually frivolous only if the facts alleged are ‘clearly

baseless,’ . . . [or] when the facts alleged rise to the level of the irrational or wholly

incredible.” Moore, 976 F.2d at 270.

       “‘A complaint lacks an arguable basis in law if it is based on an indisputably meritless

legal theory, such as if the complaint alleges the violation of a legal interest which clearly

does not exist.’” Davis, 157 F.3d at 1005 (quoting McCormick v. Stalder, 105 F.3d 1059,

1061 (5th Cir. 1997)). “When a complaint raises an arguable question of law which the

district court ultimately finds is correctly resolved against the plaintiff, dismissal under Rule

12(b)(6) is appropriate; however, dismissal under the section 1915(d) standard is not.”

Moore, 976 F.2d at 269. A prisoner’s in forma pauperis complaint which fails to state a claim

may be dismissed sua sponte at any time under 28 U.S.C. § 1915(e)(2) and 42 U.S.C. §

1997e(c)(1).

       In this case, plaintiff’s complaint, as amended, should be dismissed in part under 28

U.S.C. § 1915(e)(2), 42 U.S.C. § 1997e(c)(1) and/or under Heck v. Humphrey, 512 U.S. 477

(1994), in light of his testimony and supplemental written submissions and exhibits

explaining the factual basis of his claims. Except for his claim against Deputy Canepa,

which requires further proceedings, plaintiff’s amended complaint, as amended by his



                                               13
       Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 14 of 46




testimony at the Spears hearing, fails to state a cognizable Section 1983 claim of violation

of constitutional rights, even under the broadest reading.1

III.    PLAINTIFF’S CLAIMS

        (A)     Judicial Immunity

        Plaintiff’s claims against Judge Juneau are barred by judicial immunity. For more than

one hundred years, judges have been held immune from liability for judicial acts done within

their jurisdiction. Stump v. Sparkman, 435 U.S. 349, 356 (1978) (citing Bradley v. Fisher,

80 U.S. 335 (1871)); Mays v. Sudderth, 97 F.3d 107, 110 (5th Cir. 1996). “A judge, of

whatever status in the judicial hierarchy, is immune from suit for damages resulting from any

acts performed in a judicial role.” Ammons v. Baldwin, 705 F.2d 1445, 1447 (5th Cir. 1983)

(citations omitted); accord Mays, 97 F.3d at 110–11. This judicial immunity applies even if

a judge is accused of acting maliciously or corruptly. Stump, 435 U.S. at 356–57; Pierson v.

Ray, 386 U.S. 547, 554 (1967), overruled in part on other grounds by Harlow v. Fitzgerald,

457 U.S. 800 (1982), as recognized by Hill v. Shelander, 992 F.2d 714, 716 (7th Cir. 1993);

Mays, 97 F.3d at 110–11. Judicial officers are absolutely immune from liability for damages

unless they are without jurisdiction. Mays, 97 F.3d at 111; Dayse v. Schuldt, 894 F.2d 170,

172 (5th Cir. 1990); Freeze v. Griffith, 849 F.2d 172, 175 (5th Cir. 1988).




        1
         The court must “liberally construe briefs of pro se litigants and apply less stringent standards
to parties proceeding pro se than to parties represented by counsel,” Smith v. Lonestar Constr., Inc., 452
F. App’x 475, 476 (5th Cir. 2011), cert. denied, 565 U.S. 1263 (2012) (quotation omitted); Moore v.
McDonald, 30 F.3d 616, 620 (5th Cir. 1994), and I have done so in this case.

                                                   14
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 15 of 46




          In the past, judicial officers did not enjoy absolute immunity from suits seeking

injunctive relief. Relief of that nature was available under Section 1983 against state court

judges acting in their judicial capacity. Pulliam v. Allen, 466 U.S. 522, 541–42 (1984).

However, the Federal Courts Improvement Act of 1996 (“FCIA”) amended Section 1983 to

provide that “in any action brought against a judicial officer for an act or omission taken in

such officer’s judicial capacity, injunctive relief shall not be granted unless a declaratory

decree was violated or declaratory relief is unavailable.” 42 U.S.C. § 1983.

          The FCIA therefore statutorily overruled Pulliam’s holding regarding the availability

of injunctive relief against a state judge in his official capacity. Guerin v. Higgins, 2001 WL

363486, at *1 (2d Cir. 2001); Nollet v. Justices, 83 F. Supp. 2d 204, 210 (D. Mass. 2000);

see also Bolin v. Story, 225 F.3d 1234, 1242 (11th Cir. 2000) (1996 amendment to Section

1983 limits the relief available against a federal judge to declaratory relief). Thus, neither

injunctive relief nor damages are available in this Section 1983 action against this defendant.

Tesmer v. Granholm, 114 F. Supp. 2d 603, 618 (E.D. Mich. 2000); Nollet, 83 F. Supp. 2d

at 210.

          Plaintiff’s claims against Judge Juneau concern actions that are exclusively within the

scope of the judge’s role as a judicial officer and therefore within her jurisdiction.

Consequently, the doctrine of absolute judicial immunity bars plaintiff’s suit against Judge

Juneau. For these reasons, all of plaintiff’s claims against Judge Juneau must be dismissed

because this defendant is immune from relief. 28 U.S.C. § 1915(e)(2); 42 U.S.C. §

1997e(c)(1).

                                                15
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 16 of 46




       (B)    Prosecutorial Immunity

       District Attorney Nicosia and Assistant District Attorneys Morales and Ward have

been named as defendants in this case based solely upon their supervisory and/or direct

actions as prosecutors in connection with plaintiff’s St. Bernard Parish criminal proceedings.

       Courts employ a “functional” test to determine whether officials are entitled to

absolute immunity, in which they look to the “nature of the function performed, not the

identity of the actor who performed it.” Forrester v. White, 484 U.S. 219, 227–29 (1988);

accord Hill v. City of Seven Points, 2002 WL 243261, at *10 (5th Cir. 2002); Hulsey v.

Owens, 63 F.3d 354, 356 (5th Cir. 1995). It is well established that prosecutors are immune

from liability under Section 1983 for actions taken as an advocate in pursuit of a criminal

prosecution. Cleavinger v. Saxner, 474 U.S. 193, 200 (1985); Quinn v. Roach, 326 Fed.

App’x 280, 292 (5th Cir. 2009); Hill, 2002 WL 243261, at *10. This immunity applies to a

prosecutor’s actions in “initiating prosecution and carrying [a] criminal case through the

judicial process.” Id. (quotation omitted); accord Buckley v. Fitzsimmons, 509 U.S. 259, 270,

272 (1993); Quinn, 326 Fed. App’x at 292.

       Thus, “[a] prosecutor enjoys absolute immunity from personal liability for damages

under section 1983 for actions ‘initiating a prosecution and . . . presenting the State’s case’

and those ‘intimately associated with the judicial phase of the criminal process.’” Esteves v.

Brock, 106 F.3d 674, 676 (5th Cir. 1997) (quoting Imbler v. Pachtman, 424 U.S. 409, 430–31

(1976)); accord Quinn, 326 Fed. App’x at 292; Hill, 2002 WL 243261, at *10. “A

prosecutor’s absolute immunity will not be stripped because of action that was in error, was

                                              16
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 17 of 46




done maliciously, or was in excess of his authority; rather, he will be subject to liability only

when he has acted in the clear absence of all jurisdiction.” Kerr v. Lyford, 171 F.3d 330, 337

& n.10 (5th Cir. 1999), abrogated in part on other grounds by Castellano v. Fragozo, 352

F.3d 939 (5th Cir. 2003) (quotation omitted); accord Champluvier v. Couch, 309 Fed. App’x

902, 903 (5th Cir. 2009); Hill, 2002 WL 243261, at *10.

       In the instant case, the actions of the district attorney and his assistants concerning

criminal charges against plaintiff in St. Bernard Parish form the exclusive basis of plaintiff’s

claims against them. With one exception addressed below, their actions in initiating and

pursuing the prosecution of plaintiff fall well within the ambit of the judicial phase of the

criminal process for which prosecutors are immune from damages liability.

       Broadly construed, plaintiff claims that District Attorney Nicosia and Assistant

District Attorneys Ward and Morales did not turn over exculpatory cell phone and text

message evidence to his defense attorney in violation of Brady v. Maryland, 373 U.S. 83

(1963). In Brady, the United States Supreme Court held “that the suppression by the

prosecution of evidence favorable to an accused upon request violates due process where the

evidence is material either to guilt or to punishment, irrespective of the good faith or bad

faith of the prosecution.” 373 U.S. at 87. The duty to disclose this kind of evidence exists

even though there has been no request by the defendant. Strickler v. Greene, 527 U.S. 263,

280 (1999) (citing United States v. Agurs, 427 U.S. 97, 107 (1976)); Hall v. Thaler, 504 F.

App’x 269, 273 (5th Cir. 2012) (citing Kyles v. Whitley, 514 U.S. 419, 433 (1995)). The

prosecution’s duty to disclose includes both exculpatory and impeachment evidence.

                                               17
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 18 of 46




Strickler, 527 U.S. at 280 (citing United States v. Bagley, 473 U.S. 667, 676 (1985)); United

States v. Valas, 822 F.3d 228, 236–37 (5th Cir. 2016). Brady claims involve “the discovery,

after trial of information which had been known to the prosecution but unknown to the

defense.” Lawrence v. Lensing, 42 F.3d 255, 257 (5th Cir. 1994) (quoting Agurs, 427 U.S.

at 103) (emphasis added); accord Reed v. Stephens, 739 F.3d 753, 783 (5th Cir. 2014). To

prove a Brady violation, Gemelli must establish that the evidence is favorable to the accused

as exculpatory or impeachment, that the evidence was suppressed by the State, and that

prejudice resulted from the non-disclosure. Banks v. Dretke, 540 U.S. 668, 691 (2004)

(citing Strickler, 527 U.S. at 281–82); Reed, 739 F.3d at 782.

       Plaintiff’s written submissions, as confirmed by his Spears testimony, allege that St.

Bernard Parish prosecutors failed to disclose exculpatory evidence demonstrating his

daughter’s retaliatory motive in filing aggravated incest charges against him mere days after

he terminated her financial support. However, no prejudice to plaintiff resulted from the non-

disclosure becuase, as plaintiff testified at the Spears hearing, the timing and contents of the

subject text messages were brought to the jury’s attention at his St. Bernard Parish trial

through his daughter’s testimony. Moreover, plaintiff was ultimately acquitted of all

charges in St. Bernard Parish.

       Therefore, all of plaintiff’s claims against District Attorney Nicosia and Assistant

District Attorneys Morales and Ward must be dismissed for failure to state a claim under the

Brady standard and/or because these defendants are immune from relief. 28 U.S.C. §

1915(e)(2); 42 U.S.C. § 1997e(c)(1).

                                              18
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 19 of 46




       (C)    Clerk of Court Immunity and First Amendment Access to Courts Claim

       Plaintiff alleges that Clerk of Court Nunez provided him with some, but not all, of the

transcripts and court minutes from his St. Bernard Parish criminal proceedings. Construed

broadly, plaintiff’s allegations may include that Clerk of Court Nunez deprived plaintiff of

his First Amendment right of access to the courts by failing to provide plaintiff with potential

exhibits in support of his claims and legal arguments in the present lawsuit, his pretrial

motion for double jeopardy in Colorado and his applications for post-conviction relief in

Colorado.

       “Court clerks ‘have absolute immunity . . . for damages arising from acts they are

specifically required to do under court order or at a judge’s discretion.’” Burnett v. Denman,

368 F. App’x 603, 604 (5th Cir. 2010) (quoting Tarter v. Hury, 646 F.2d 1010, 1013 (5th Cir.

1981)). “Court clerks enjoy qualified immunity for those routine duties not explicitly

commanded by either court decree or judicial instruction.” Id. “Judicial immunity extends

to those officials whose acts are functionally equivalent to that of a judge, and quasi-judicial

immunity shields lower officials, such as clerks, who implement judicial orders.” Murphy

v. Marten, 2006 WL 4043201, at *2 (E.D. La. Aug. 23, 2006) (citing Boston v. Lafayette

County, 744 F.Supp. 746, 750 (N.D. Miss. 1990) (citations omitted), aff’d, 933 F.2d 1003

(5th Cir. 1991)) (quotations omitted).

       Clerk of Court Nunez “is entitled to absolute immunity as [Gemelli] has not alleged

that any of [Nunez’s] actions were not taken under court order or at a judge’s discretion.”

Small v. Dallas Cty., Tex., 170 F. App’x 943, 944 (5th Cir. 2006); see also Ricks v. Ellender,

                                              19
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 20 of 46




2017 WL 3048648, at *3 (W.D. La. June 12, 2017), report and recommendation adopted,

2017 WL 3044657 (W.D. La. July 18, 2017). Thus, Clerk of Court Nunez is immune from

Gemelli’s claim for damages.

       “To prevail on a denial of access to the courts claim, the prisoner must show that he

was prejudiced by the alleged violation.” Lockamy v. Dunbar, 399 F. App’x 953, 955 (5th

Cir. 2010) (citing Lewis v. Casey, 518 U.S. 343, 351–52 (1996). “In order to demonstrate

prejudice, a prisoner must show that his ability to pursue a nonfrivolous legal claim was

hindered by the actions of the defendants.” Id. (citing Christopher v. Harbury, 536 U.S. 403,

415 (2002)).

       As to the present lawsuit, plaintiff has provided this court with the relevant documents

and transcripts from his St. Bernard Parish pretrial and trial proceedings to assess the claims

and allegations made in this Section 1983 lawsuit. Plaintiff did not identify in his written

submissions or Spears testimony the specific transcripts and court minutes Clerk of Court

Nunez failed to provide and how the absence of these documents hindered plaintiff’s ability

to present his claims in this matter.

       Plaintiff testified that he filed a pretrial double jeopardy motion in Colorado without

issue and that this motion was dismissed by the Colorado appeals court because there was

no final judgment from the Colorado trial court to base its decision – not because of the

absence of any specific St. Bernard Parish transcripts and court minutes. Gemelli further

testified that after he was convicted in Colorado, he filed applications for post-conviction

relief without issue and took no further action with his double jeopardy motion. Plaintiff has

                                              20
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 21 of 46




not alleged or testified that his lack of specific St. Bernard Parish transcripts and court

minutes has hindered his ability to seek post-conviction relief.

          Plaintiff has failed to show through his written submission or his Spears testimony

how Clerk of Court Nunez hindered his ability to pursue legal claims in this court or the

Colorado state courts or that he has been legally prejudiced in any way as described by the

Supreme Court in Lewis. Thus, plaintiff has failed to state a cognizable Section 1983 claim

against Clerk of Court Nunez for violation of his First Amendment right of access to the

courts.

          For the foregoing reasons, plaintiff’s claims against Clerk of Court Nunez must be

dismissed as legally frivolous, for failure to state a claim and/or because they are asserted

against a defendant who is immune from such relief. 28 U.S .C. § 1915(e)(2); 42 U.S.C. §

1997e(c)(1).

          (D)   Improper Defendant: Sheriff’s Office

          Gemelli has named the St. Bernard Parish Sheriff’s Office as a defendant. The St.

Bernard Parish Sheriff’s Office is not a “person” for purposes of Section 1983 liability. As

a matter of law, a sheriff’s office is not a legal entity capable of being sued. Martin v. Davis,

2007 WL 763653, at *2 (E.D. La. Mar. 8, 2007) (citing La. Rev. Stat. § 33:361; Causey v.

Parish of Tangipahoa, 167 F. Supp. 2d 898, 909 (E.D. La. 2001); Manley v. State, 2001 WL

506175, at *2 (E.D. La. May 11, 2001); Norwood v. City of Hammond, 1999 WL 777713,

at *3 (E.D. La. 1999); Boudreaux v. Bourgeois, 1999 WL 804080, at *3 (E.D. La. 1999);

Dugas v. City of Breaux Bridge, 757 So. 2d 741, 744 (La. App. 3d Cir. 2000)); accord Hicks

                                               21
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 22 of 46




v. Page, 2010 WL 2243584 (W.D. La. Feb. 26, 2010); Ruggiero v. Litchfield, 700 F. Supp.

863, 865 (M.D. La. 1988). The State of Louisiana grants no such legal status to any law

enforcement office or department. Liberty Mut. Ins. Co. v. Grant Parish Sheriff’s Dep’t, 350

So. 2d 236 (La. App. 3d Cir.), writ refused, 352 So. 2d 235 (La. 1977).

       Under these circumstances, all claims against St. Bernard Parish Sheriff’s Office must

be dismissed because Gemelli has failed to state a claim upon which relief can be granted as

to this defendant. 28 U.S.C. § 1915(e)(2); 42 U.S.C. § 1997e(c)(1).

       (E)     No Liability of Sheriff

       Gemelli has named Sheriff Pohlmann as a defendant in this case, although he neither

alleged in his written submissions nor testified at the Spears hearing that Sheriff Pohlmann

was personally involved in any of the alleged acts or omissions upon which his claims are

based. Thus, he appears to name Sheriff Pohlmann as a defendant based solely upon his

official responsibilities over his deputies and/or the parish jail facility.

       To hold Sheriff Pohlmann personally liable, plaintiff must establish either that he was

“personally involved in the acts causing the deprivation of his constitutional rights or that a

causal connection exists between an act of [the Sheriff] . . . and the alleged constitutional

violation.” Douthit v. Jones, 641 F.2d 345, 346 (5th Cir. 1981); accord Cox v. Irby, 281 F.

App’x 390, 391 (5th Cir. 2008); Kohler v. Englade, 470 F.3d 1104, 1114–15 (5th Cir. 2006).

As stated above, plaintiff has failed to establish that Sheriff Pohlmann personally was

involved in any acts causing the deprivation of his constitutional rights. Plaintiff further has



                                               22
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 23 of 46




failed to establish that a causal connection exists between an act of the sheriff and the alleged

constitutional violations.

       “There is no respondeat superior liability under section 1983.” Eason v. Thaler, 73

F.3d 1322, 1327 (5th Cir. 1996); accord Field v. Corr. Corp. of Am. Inc., 364 F. App’x 927,

929 (5th Cir. 2010); Cox, 281 F. App’x at 391; Kohler, 470 F.3d at 1115. Thus, Sheriff

Pohlmann cannot be held liable under Section 1983 pursuant to a theory of respondeat

superior simply because the persons allegedly responsible for plaintiff’s injuries, if any, were

in his employ or under his supervision. Sanders v. English, 950 F.2d 1152, 1160 (5th Cir.

1992); Baskin v. Parker, 602 F.2d 1205, 1208 (5th Cir. 1979); Barksdale v. King, 699 F.2d

744, 746 (5th Cir. 1983).

       A supervisory official may be held liable for his subordinates’ actions only if the

official implemented an unconstitutional policy that causally resulted in plaintiff’s injury.

Monell v. Dep’t of Social Servs., 436 U.S. 658, 691–95 (1978); Thompson v. Johnson, 348

F. App’x 919, 921 (5th Cir. 2009) (citing Mouille v. City of Live Oak, 977 F.2d 924, 929

(5th Cir. 1992)); Gates v. Tex. Dep’t of Protective & Regulatory Servs., 537 F.3d 404, 435

(5th Cir. 2008). Without alleging a particular custom, usage or policy for which Sheriff

Pohlmann can be held constitutionally liable, plaintiff fails to state a claim for relief under

Section 1983. Monell, 436 U.S. at 691–95; Thompson, 348 F. App’x at 921–22; Mouille, 977

F.2d at 929. No such unconstitutional custom, usage or policy has been alleged in this case.

       In the instant action, plaintiff has failed to establish any of the foregoing essential

elements of a supervisory claim under Section 1983 or that Sheriff Pohlmann was personally

                                               23
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 24 of 46




involved in any acts causing the deprivation of his constitutional rights. Accordingly,

plaintiff’s claims against Sheriff Pohlmann must be dismissed for failure to state a claim

upon which relief can be granted. 28 U.S.C. § 1915(e)(2); 42 U.S.C. § 1997e(c)(1).

       (F)    Inadequate Medical Care

       Although plaintiff does not allege that the St. Bernard Parish Jail officials failed to

provide him with any particular medical treatment, he alleges generally that he received

inadequate medical care based on the process required and length of time it took to receive

medical treatment in the jail.

       Gemelli was a pretrial detainee at all relevant times about which he complains. Before

the Fifth Circuit’s decision in Hare v. City of Corinth, 74 F.3d 633 (5th Cir. 1996), it

appeared that prison officials must provide pretrial detainees with reasonable medical care

unless the failure to provide it was reasonably related to a legitimate government interest.

Bell v. Wolfish, 441 U.S. 520, 539 (1979); Cupit v. Jones, 835 F.2d 82, 85 (5th Cir. 1987);

Mayweather v. Foti, 958 F.2d 91 (5th Cir. 1992). The inquiry was “whether the denial of

medical care . . . was objectively reasonable in light of the Fourteenth Amendment’s

guarantee of reasonable medical care and prohibition on punishment of pretrial detainees.”

Pfannstiel v. City of Marion, 918 F.2d 1178, 1186 (5th Cir. 1990), abrogated on other

grounds as recognized in Martin v. Thomas, 973 F.2d 449, 455 (5th Cir. 1992).

       In Hare, however, the Fifth Circuit held

       (1) that the State owes the same duty under the Due Process Clause and the
       Eighth Amendment to provide both pretrial detainees and convicted inmates
       with basic human needs, including medical care and protection from harm,

                                             24
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 25 of 46




       during their confinement; and (2) that a state jail official’s liability for episodic
       acts or omissions cannot attach unless the official had subjective knowledge
       of a substantial risk of serious harm to a pretrial detainee but responded with
       deliberate indifference to that risk.

74 F.3d at 650. The Fifth Circuit explained that for the Bell “reasonable relationship” test to

be applicable, the pretrial detainee must be able to show that a prison official’s act either

“implement[s] a rule or restriction or otherwise demonstrate[s] the existence of an

identifiable intended condition or practice” or that the “official’s acts or omissions were

sufficiently extended or pervasive, or otherwise typical of extended or pervasive misconduct

by other officials, to prove an intended condition or practice.” Id. at 645. If the pretrial

detainee is unable to prove either, the incident will be considered to be an episodic act or

omission and the deliberate indifference standard enunciated in Estelle v. Gamble, 429 U.S.

97, 104 (1976), will apply. Shepherd v. Dallas Cnty., 591 F.3d 445, 452 (5th Cir. 2009)

(citing Bell, 441 U.S. at 539; Scott v. Moore, 114 F.3d 51, 53 (5th Cir. 1997); Hare, 74 F.3d

at 649); Tamez v. Manthey, 589 F.3d 764, 769–70 (5th Cir. 2009) (citing Scott, 114 F.3d at

53; Hare, 74 F.3d at 649).

       In Estelle, the Supreme Court held that a convicted prisoner may succeed on a claim

for damages under Section 1983 for inadequate medical care only if he demonstrates that

there has been “deliberate indifference to serious medical needs” by prison officials or other

state actors. 429 U.S. at 104. As discussed above, only deliberate indifference, “an

unnecessary and wanton infliction of pain . . . or acts repugnant to the conscience of

mankind,” constitutes conduct proscribed by the Eighth Amendment. Id. at 105–06; accord


                                                25
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 26 of 46




Gregg v. Georgia, 428 U.S. 153, 182–83 (1976). “Deliberate indifference” means that a

prison official is liable “only if he knows that the inmates face a substantial risk of serious

harm and [he] disregards that risk by failing to take reasonable measures to abate it.” Farmer

v. Brennan, 511 U.S. 825, 847 (1994). The same Eighth Amendment standards detailed

above requiring that “the deprivation alleged must be, objectively, ‘sufficiently serious’; a

prison official’s act or omission must result in the denial of the minimal civilized measure

of life’s necessities,” id. at 834 (quotation omitted), and that the defendant possessed a

culpable state of mind. Id. (citing Wilson v. Seiter, 501 U.S. 294, 298 (1991)).

       In the Section 1983 medical care context, a showing of deliberate indifference to

serious medical needs “requires the inmate to allege that prison officials ‘refused to treat him,

ignored his complaints, intentionally treated him incorrectly, or engaged in any similar

conduct that would clearly evince a wanton disregard for any serious medical needs.’”

Brewster v. Dretke, 587 F.3d 764, 770 (5th Cir. 2009), cert. denied, 130 S. Ct. 3368 (2010)

(quoting Domino v. Tex, Dep’t of Crim. Justice, 239 F.3d 752, 756 (5th Cir. 2001))

(emphasis added). “Mere negligence or a failure to act reasonably is not enough. The officer

must have the subjective intent to cause harm.” Mace v. City of Palestine, 333 F.3d 621, 626

(5th Cir. 2003).

       In this case, Gemelli’s allegations amount to episodic acts or omissions so that the

deliberate indifference standard applies. Even assuming the conditions referenced in

plaintiff’s Spears testimony – lumps and knots in his back and a benign lipoma on his

forehead – presented serious medical needs for constitutional purposes, plaintiff’s written

                                               26
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 27 of 46




submissions, as explained by his Spears testimony, negate any inference that defendants

acted with deliberate indifference to his medical needs. Gemelli testified and his medical

records confirm that during his two-year incarceration in the St. Bernard Parish Jail, he

received regular medical treatment and prescriptions for his various medical complaints and

often was seen by medical professionals multiple times in a single month. Plaintiff’s medical

records reveal that he received extensive medical attention for ailments both minor – runny

nose, sore throat, headaches, spider bite – and significant – a surgical biopsy procedure in

February 2018 to excise a benign lipoma from his forehead. Thus, the medical records

establish that Gemelli’s ailments were appropriately monitored and addressed by medical

personnel at the St. Bernard Parish Jail.

       This record does not support an inference that defendants were deliberately indifferent

to plaintiff’s serious medical needs in the constitutional sense. See, e.g., Raspberry v.

Johnson, 281 F.3d 1279 (5th Cir. 2001) (citing Domino, 239 F.3d at 754) (plaintiff with

injured hand and bruises failed to allege deliberate indifference to serious medical needs

when he was examined by medical personnel and the injuries healed on their own); Greer v.

Tran, 124 F. App’x 261, 262 (5th Cir. 2005) (no deliberate indifference to serious medical

needs when inmate was tested for diabetes mellitus, which was ruled out, although he

ultimately died after falling into a diabetic ketoacidotic coma); Harris v. Donaldson, 71 F.3d

876 (5th Cir. 1995) (no deliberate indifference where prisoner received medical treatment,

including blood monitoring, medication and other attention, rendering his Section 1983



                                             27
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 28 of 46




medical care claim merely a “quarrel with the quality and quantity of his medical treatment”

for his chronic condition).

       Certainly, Gemelli did not suffer “a life-long handicap or permanent loss” of the type

required to constitute a serious medical need for constitutional purposes. See Hill v. Dekalb

Reg’l Youth Det. Ctr., 40 F.3d 1176, 1188 (11th Cir. 1994) (citing Monmouth Cnty. v.

Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987) (“Where the delay [in medical care] results in an

inmate’s suffering ‘a life-long handicap or permanent loss, the medical need is serious.’”));

see also Fourte v. Faulkner Cnty., 746 F.3d 384, 389 (8th Cir. 2014) (high blood pressure

readings alone do not indicate serious medical need); Dickson v. Colman, 569 F.2d 1310,

1311 (5th Cir. 1978) (no serious medical need when plaintiff’s high blood pressure presented

no “true danger” or “serious threat” to his health).

       Contentions like Gemelli’s that amount to a mere disagreement with the speed, quality

or extent of medical treatment or even negligence do not give rise to a Section 1983 claim.

“[A]lthough inadequate medical treatment may, at a certain point, rise to the level of a

constitutional violation, malpractice or negligent care does not.” Stewart v. Murphy, 174 F.3d

530, 534 (5th Cir. 1999) (citation omitted) (active treatment of prisoner’s serious medical

condition, which ultimately resulted in death, does not constitute deliberate indifference,

even if treatment was negligently administered); see also Rowe v. Norris, 198 F. App’x 579,

581 (8th Cir. 2006) (no constitutional violation when inmate disagreed with physician’s

choice of medication); Mendoza v. Lynaugh, 989 F.2d 191, 193 (5th Cir. 1993) (prisoner’s

disagreement with the type or timing of medical services provided cannot support a Section

                                             28
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 29 of 46




1983 claim); Wesson v. Oglesby, 910 F.2d 278, 284 (5th Cir. 1990) (allegations establishing

provision of medical treatment are inconsistent with inference of deliberate indifference).

       Mere delay in receiving care is not in and of itself a constitutional violation. Easter

v. Powell, 467 F.3d 459, 463 (5th Cir. 2006); Mendoza, 989 F.2d at 195; Wesson v.

Oglesby, 910 F.2d 278, 284 (5th Cir. 1990). Regardless of the length of delay,

plaintiff at a minimum must show deliberate indifference to serious medical needs.

Wilson, 501 U.S. at 298. No such showing can be made in this case in light of the continuing

and successful medical attention Gemelli received during his incarceration at the St. Bernard

Parish Jail.

       Under these circumstances, plaintiff cannot state a cognizable Section 1983 claim that

defendants were deliberately indifferent to his serious medical needs. For all of the foregoing

reasons, plaintiff’s inadequate medical care claims advance a legally frivolous argument

and/or fail to state a claim for relief based upon violation of his constitutional rights under

Section 1983. 28 U.S.C. § 1915(e)(2); 42 U.S.C. § 1997e(c)(1).

       (G)     Conditions of Confinement

       As discussed above, plaintiff was a pretrial detainee for the entire period of

incarceration about which he complains. Regardless whether an inmate is a pretrial detainee

or a convicted prisoner, the standard of liability is the same for episodic acts or omissions of

jail officials of the type alleged in this case. McCarty v. Zapata Cty., 243 F. App’x 792, 794

(5th Cir. 2007) (citing Gibbs v. Grimmette, 254 F.3d 545, 547 (5th Cir. 2001); Hare, 74 F.3d



                                              29
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 30 of 46




at 636; Olabisiomotosho v. City of Houston, 185 F.3d 521, 526 (5th Cir. 1999). As stated

above concerning prison medical care,

       (1) that the State owes the same duty under the Due Process Clause and the
       Eighth Amendment to provide both pretrial detainees and convicted inmates
       with basic human needs, including medical care and protection from harm,
       during their confinement; and (2) that a state jail official’s liability for episodic
       acts or omissions cannot attach unless the official had subjective knowledge
       of a substantial risk of serious harm to a pretrial detainee but responded with
       deliberate indifference to that risk.

Hare, 74 F.3d at 650.

       Here, nothing in plaintiff’s written submissions or Spears testimony leads to an

inference that the conditions he described were the result of a prison official’s act either

“implement[ing] a rule or restriction or otherwise demonstrat[ing] the existence of an

identifiable intended condition or practice” or that the “official’s acts or omissions were

sufficiently extended or pervasive, or otherwise typical of extended or pervasive misconduct

by other officials, to prove an intended condition or practice.” Id. at 645. Thus, the

complained-of harm is a particular act or omission of one or more officials, and the deliberate

indifference standard enunciated in Estelle, 429 U.S. at 104, applies. Olabisiomotosho, 185

F.3d at 526; Tamez v. Manthey, 2009 WL 4324808, at *4 (5th Cir. 2009).

       Applying this standard, Gemelli’s allegations do not rise to the level of constitutional

violations. Two requirements must be met before Section 1983 liability will arise for

constitutional violations relating to conditions of confinement of the type plaintiff described.

       First, the alleged deprivation must objectively be “sufficiently serious,” which means

that “the inmate must show that he is incarcerated under conditions posing a substantial risk

                                                30
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 31 of 46




of serious harm.” Farmer, 511 U.S. at 847. To rise to the level of a constitutional violation,

the conditions must be “‘so serious as to deprive [plaintiff] of the minimal measure of life’s

necessities,’ in this case the basic human need for sanitary conditions.” Alexander v. Tippah

County, 351 F.3d 626, 630 (5th Cir. 2003) (quoting Woods v. Edwards, 51 F.3d 577, 581

(5th Cir. 1995)).

       Second, the inmate must show that a prison official was deliberately indifferent to

inmate health or safety. Farmer, 511 U.S. at 847. A prison official cannot be held liable

“unless the official knows of and disregards an excessive risk to inmate health or safety; the

official must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837

(emphasis added).

       The Supreme Court has recently reaffirmed that “‘deliberate indifference’ is
       a stringent standard of fault, requiring proof at a municipal actor disregarded
       a known or obvious consequence of his action.” . . . The “deliberate
       indifference” standard permits courts to separate omissions that amount to an
       intentional choice from those that are merely unintentionally negligent
       oversight[s].

Southard v. Tex. Bd. of Crim. Justice, 114 F.3d 539, 551 (5th Cir. 1997) (quoting Bd. of

County Comm’rs v. Brown, 520 U.S. 397, 410 (1997) (other quotations omitted)) (emphasis

added). “‘Subjective recklessness,’” as used in the criminal law, is the appropriate test for

deliberate indifference.” Norton, 122 F.3d at 291 (citing Farmer, 511 U.S. at 838–40).

       Gemelli’s written allegations and testimony meet neither of these two requirements.

The conditions described by plaintiff – uncomfortable and damaged matresses, periodic


                                             31
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 32 of 46




sleeping on the floor, exposed showers and toilets, crowded medical dormitory, poor food

quality, lack of bunk bed ladders, infrequent delivery of subpar cleaning supplies, mold on

the walls, insect and rodent infestation – while plainly not comfortable or pleasant, do not

rise to a level of seriousness constituting a constitutional violation.

       The Constitution requires that prison officials provide prisoners with only reasonably

adequate food, shelter, sanitation and hygiene conditions. Gates v. Cook, 376 F.3d 323, 332,

342 (5th Cir. 2004) (citing Farmer, 511 U.S. at 832). Serving time in prison “is not a

guarantee that one will be safe from life’s occasional inconveniences.” Holloway v. Gunnell,

685 F.2d 150, 156 (5th Cir. 1982). Courts have repeatedly held that the Constitution does not

mandate prisons with ideally comfortable surroundings or commodious conditions. Talib v.

Gilley, 138 F.3d 211, 215 (5th Cir. 1998) (citing Rhodes v. Chapman, 452 U.S. 337, 349

(1981)); accord Hernandez v. Velasquez, 522 F.3d 556, 560 (5th Cir. 2008).

       None of Gemelli’s allegations about the conditions he experienced establish

constitutional violations. Davis, 157 F.3d at 1006 (no constitutional injury when plaintiff was

confined in “filthy” cell) (citing Smith v. Copeland, 87 F.3d 265, 269 (8th Cir. 1996) (no

constitutional violation when prisoner was exposed for four days to raw sewage from

overflowed toilet in his cell)); Davis v. St. Charles Parish Corr. Ctr., 2010 WL 890980, at *9

(E.D. La. Mar. 8, 2010) (citing Talib, 138 F.3d at 215); Wilson v. Lynaugh, 878 F.2d 846,

849 & n.5 (5th Cir. 1989)) (Inmate who complained of “unsanitary practice[s],” including

inadequate ventilation, unsanitary water fountains, 52 inmates using one ice cooler, restroom

four feet from the dining area, toilets leaking water and unsanitized living quarters, failed to

                                              32
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 33 of 46




state a claim. “Simply because [plaintiff’s] dorm is less sanitary than he would like does not

render the conditions unconstitutional.”).

       In two cases, the Fifth Circuit has held that extreme, virtually permanent conditions

of cells that contained excrement and other filth violate the Eighth Amendment. In Harper

v. Showers, 174 F.3d 716, 716 (5th Cir. 1999), there were “continual” conditions of “filthy,

sometimes feces-smeared cells,” and in Gates, 376 F.3d at 338, there were “‘extremely filthy’

[cells] with crusted fecal matter, urine, dried ejaculate, peeling and chipping paint, and old

food particles on the walls.”

       By contrast, in Davis, the Fifth Circuit found no constitutional violation when a

prisoner was locked in a “management cell” for three days, where the cell was, “according

to Davis, ‘just filthy, with blood on the walls and excretion on the floors and bread loaf on

the floor.’” Davis, 157 F.3d at 1004, 1006. The appeals court quoted the Supreme Court’s

holding that “‘the length of confinement cannot be ignored. . . . A filthy, overcrowded cell

. . . might be tolerable for a few days and intolerably cruel for weeks or months.’” Id. at 1006

(quoting Hutto v. Finney, 437 U.S. 678, 686–87 (1978)). The Fifth Circuit found that “Davis

did not suffer an extreme deprivation of any ‘minimal civilized measure of life’s necessities’”

when he was confined in the cell for only three days. Id. (quoting Wilson, 501 U.S. at 304).

       When compared to the conditions described by the Fifth Circuit in the foregoing

cases, the much less objectively unsanitary conditions described by Gemelli do not rise to

the level of a constitutional violation. The conditions plaintiff experienced were neither

virtually permanent nor an extreme deprivation of the type that might offend the

                                              33
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 34 of 46




Constitution, and he suffered no serious physical injuries as a result of any allegedly

unsanitary conditions. Unsanitary conditions may rise to the level of a constitutional violation

only if they result in “a serious or significant . . . injury resulting from the challenged

conditions.” Strickler v. Waters, 989 F.2d 1375, 1381 (4th Cir.), cert. denied, 114 S. Ct. 393

(1993) (emphasis added); accord White v. Gregory, 1 F.3d 267, 269 (4th Cir. 1993), cert.

denied, 114 S. Ct. 931 (1994).

       As to plaintiff’s food-related complaints, constitutional standards require only that

prison authorities provide an inmate with “sufficient nutritional value to preserve health.”

Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999); Green v. Farrell, 801 F.2d 765, 770 (5th

Cir. 1986) (quoting Smith v. Sullivan, 553 F.2d 373, 380 (5th Cir. 1977)). The Constitution

does not require that inmates be provided with food at particular temperatures or every

culinary amenity which one may find desirable. Wolfish v. Levi, 573 F.2d 118, 125 (2d Cir.

1978), rec’d. on other grounds sub nom., Bell v. Wolfish, 441 U.S. 520 (1979); Murray v.

Matty, 1985 WL 4948 at *1 (E.D. Pa. 1985); see Hamm v. DeKalb CTY., 774 F.2d 1567,

1575 (5th Cir. 1985), cert. denied, 475 U.S. 1096 (1986) (“The fact that the food occasionally

contains foreign objects or sometimes is served cold, while unpleasant, does not amount to

a constitutional deprivation.”); McCoy v. Good, 255 F.Supp.2d 233, 260 (S.D.N.Y. 2003)

(denial of warm food is not, by itself, a deprivation of the minimal civilized measure of

nutrition so as to support prisoner’s Eighth Amendment claim challenging conditions of

confinement); Abdul-Akbar v. Dep’t of Corrs., 910 F.Supp. 986, 1006 (D. Del. 1995), aff’d

111 F.3d 125 (3d Cir. 1997) (prison officials did not violate Eighth Amendment where an

                                              34
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 35 of 46




inmate alleged that officials served cold meals on unsanitary carts because inmate failed to

demonstrate that he was denied an “identifiable human need”).

       As to plaintiff’s complaints that the prison failed to provide him with a suitable

mattress and that he occasionally had to sleep on the floor, the Fifth Circuit has not rendered

a binding precedential decision concerning the constitutionality of a temporary mattress

deprivation, but it addressed such a situation in an unpublished opinion. The district court

vacated the jury’s verdict, which had found that depriving the plaintiff inmate of a mattress,

blanket and toilet paper for two and one-half days violated the Eighth Amendment, and

granted judgment as a matter of law to the prison official defendants. The Fifth Circuit

affirmed.

       The denial for two and one-half days of a mattress, a blanket, and toilet paper,
       without more, to an inmate with a cold [who was] confined indoors [in
       northern Mississippi in November] does not constitute a deprivation of the
       minimal civilized measures of life’s necessities. Although the conditions of
       [plaintiff’s] confinement were uncomfortable and even harsh, the conditions
       did not violate the Eighth Amendment’s prohibition against cruel and unusual
       punishment.

Phillips v. East, 81 F. App’x 483 (5th Cir. 2003) (citing Turner v. Safley, 482 U.S. 78, 89

(1987); Palmer v. Johnson, 193 F.3d 346, 351–52 (5th Cir. 1999); Talib, 138 F.3d at 215;

Novak v. Beto, 453 F.2d 661, 665–66 (5th Cir. 1971)); see also Swift v. Huffman, 80 F.

App’x 946 (5th Cir. 2003) (judgment for defendants affirmed when prisoner held for two

weeks without bedding or a pillow while misconduct was investigated).

       Phillips was in a different procedural posture than the instant case, having proceeded

through a trial on the merits, and the Fifth Circuit considered the evidence that had been

                                              35
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 36 of 46




introduced at trial concerning the defendants’ legitimate penological reasons for depriving

the inmate of a mattress. Nevertheless, the appellate court plainly stated that the denial of a

mattress for two and one-half days to an inmate who is incarcerated indoors does not violate

the Eighth Amendment. Phillips is persuasive authority that the Fifth Circuit would find that

Gemelli’s temporary lack of a mattress and the prison’s provision of battered mattresses was

not unconstitutional. Several other circuits have held that deprivation of a mattress for a

limited period of time is not per se unconstitutional. See, e.g., Fischer v. Ellegood, 238 F.

App’x 428 (11th Cir. 2007) (sleeping on floor for five days does not violate Eighth

Amendment); Stephens v. Cottey, 145 F. App’x 179 (7th Cir. 2005) (no Eighth Amendment

violation when prisoner slept without a mattress on a metal bedframe for three days and on

the floor with no bedframe for five days); Grissom v. Davis, 2003 WL 343248, at *2 (6th Cir.

Feb. 12, 2003) (seven days without mattress, sheets or blanket was not deprivation of basic

human needs when it did not cause serious harm); O’Leary v. Iowa State Men’s

Reformatory, 79 F.3d 82, 84 (8th Cir. 1996) (sleeping on concrete slab without mattress or

blanket for four days in cell ten feet from exterior door during winter did not deny plaintiff

minimal civilized measures of life’s necessities); Schroeder v. Kaplan, 1995 WL 398878, at

*2 (9th Cir. July 7, 1995) (sleeping on floor without mattress for four weeks does not violate

Eighth Amendment).

       In a recent split decision, the Fourth Circuit addressed a plaintiff’s deprivation of a

mattress for four months. The appellate court vacated and remanded to the district court for

further proceedings, finding that “[b]y focusing only on the injury Appellant actually

                                              36
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 37 of 46




suffered, the [district] court erred by ignoring the risk of harm posed by depriving someone

of a mattress for over four months.” Putney v. Likin, 656 F. App’x 632, 637 (4th Cir. 2016).

One judge from the panel of three concurred in part, dissented in part and concurred in the

judgment. In reference to the mattress deprivation issue, he wrote,

       [W]hen children or young adults participate in sleepovers or “crash” at each
       other’s apartments, sleeping on the floor and using only blankets and pillows,
       they do not deprive themselves of a basic human need. Neither do soldiers on
       a mission away from their barracks, nor hikers on the trail. In fact, people have
       slept without mattresses from time immemorial, and do so routinely even
       today, using only blankets and some form of headrest to serve as a pillow.

       Understandably, [plaintiff] has not yet advanced any precedent to support his
       position that a mattress on its own, qualifies as an indisputable life necessity,
       but this is a matter that must be explored by the district court on remand.
       Failing such support for his claim, [plaintiff] would fail, as a matter of law, to
       satisfy the objective prong of the test that governs such claims–the prong
       requiring that he show that he suffered an extreme deprivation of a basic
       human need.

Id. at p. 642 (J. Niemeyer, concurring in part, dissenting in part and concurring in the

judgment).

       Neither Gemelli’s medical records nor his testimony support the conclusion that he

suffered any serious physical harm as a result of the conditions at the St. Bernard Parish Jail.

In addition, plaintiff has not shown that prison officials were deliberately indifferent to

inmate health or safety in that officials knew of and disregarded an excessive risk to inmate

health or safety. Thus, Gemelli has not alleged serious harm resulting from these problems

to satisfy either the objective or subjective components required to state a claim for

unconstitutional conditions of confinement. Under these circumstances, plaintiff has failed


                                              37
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 38 of 46




to state a claim of constitutional magnitude, and his claims concerning the conditions of his

confinement must be dismissed for failure to state a claim under Section 1983. 28 U.S.C. §

1915(e)(2); 42 U.S.C. § 1997e(c)(1).

       (H)    Outdoor Recreation

       Gemelli alleges that did not receive sufficient outdoor recreation during his

incarceration in the St. Bernard Parish Jail. He complains that he was taken outside for

recreation only once every three to four months, for only 30 minutes at a time.

       The Fifth Circuit “has held that deprivation of exercise may constitute an impairment

of health, which is actionable under the Eighth Amendment, and that the absence of outdoor

exercise opportunities may constitute an Eighth Amendment violation.” Hewitt v. Henderson,

271 F. App’x 426, 428 (5th Cir. 2008) (citations omitted) (emphasis added). “While neither

the Fifth Circuit nor the United States Supreme Court has ever specifically held that inmates

enjoy an absolute right to out-of-cell exercise, the Fifth Circuit has repeatedly held that an

extended deprivation of exercise opportunities might impinge upon an inmate’s Eighth

Amendment rights depending upon the particular facts of a given case.” Doolittle v. Holmes,

2010 WL 22552, at *4 (M.D. La. Jan. 4, 2010) (citing Hewitt, 271 F. App’x at 428; Green

v. Ferrell, 801 F.2d 765 (5th Cir. 1986); McGruder v. Phelps, 609 F.2d 1023 (5th Cir. 1979))

(emphasis in original).

       However, it is clear that inmates have no protected liberty interest in specific or any

particular amount of outdoor recreational opportunities, and the “[d]eprivation of exercise

is not a per se constitutional violation.” Lewis v. Smith, 277 F.3d 1373 (5th Cir. 2001) (citing

                                              38
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 39 of 46




Stewart v. Winter, 669 F.2d 328, 336 n.19 (5th Cir. 1982); Miller v. Carson, 563 F.2d 741,

751 n.12 (5th Cir. 1977)); accord Sampson v. Corrs. Corp., 2009 WL 837640, at *16 (W.D.

La. Mar. 26, 2009) (citing Smith v. Boyd, 945 F.2d 1041, 1043 (8th Cir. 1991); Lato v.

Attorney Gen., 773 F. Supp. 973, 978 (W.D. Tex. 1991) (citing Beck v. Lynaugh, 842 F.2d

757, 762 (5th Cir. 1988)). To succeed on a claim under Section 1983 for lack of exercise, a

prisoner must establish “the existence of any health hazard under the specific circumstances

involved.” Ruiz v. Estelle, 679 F.2d 1115, 1152 (5th Cir.), amended in part, vacated in part

on other grounds, 688 F.2d 266 (5th Cir. 1982); accord Delaney v. DeTella, 256 F.3d 679,

684 (7th Cir. 2001); Green v. Ferrell, 801 F.2d 765, 771 (5th Cir. 1986).

       Gemelli’s testimony and medical records do not support the conclusion that his

outdoor exercise only every three to four months caused him to suffer any health impairment

that was serious or even related to lack of outdoor recreation. Conditions of confinement may

rise to the level of a constitutional violation only if they result in “a serious or significant .

. . injury resulting from the challenged conditions.” Strickler, 989 F.2d at 1381 (emphasis

added); accord White v. Gregory, 1 F.3d 267, 269 (4th Cir. 1993), cert. denied, 114 S. Ct.

931 (1994). As discussed above in connection with his medical care claim, plaintiff certainly

did not suffer “a life-long handicap or permanent loss” of the type required to constitute a

serious medical need for constitutional purposes. See Hill, 40 F.3d at 1188; Monmouth

County, 834 F.2d at 347 (medical need is serious when it “results in an inmate’s suffering

‘a life-long handicap or permanent loss’”); Dickson, 569 F.2d at 1311 (no serious medical

need when plaintiff’s high blood pressure presented no “true danger” or “serious threat” to

                                               39
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 40 of 46




his health). Gemelli’s minor ailments do not rise to the level of health hazard resulting from

lack of outdoor exercise necessary to state a constitutional violation under Section 1983. 28

U.S.C. § 1915(e)(2); 42 U.S.C. § 1997e(c)(1).

       (I)      Double Jeopardy Claim

       Gemelli asserts a Fifth Amendment double jeopardy claim based on his Colorado

aggravated incest conviction, which allegedly was based on the same incidents and charges

on which he previously was acquitted in St. Bernard Parish. He testified at the Spears hearing

that he filed applications for post-conviction relief in Colorado, but had yet to refile his

double jeopardy motion previously dismissed by the Colorado appeals court for lack of a

final judgment on which to base a decision.

       Regardless whether he seeks injunctive relief or monetary damages under Section

1983 based on his Colorado criminal proceedings, plaintiff’s claims must be dismissed at this

time under Heck v. Humphrey, 512 U.S. 477 (1994). In Heck, the Supreme Court held that

a civil action for alleged civil rights violations that attacks the validity of state criminal

charges or confinement, which have not been reversed, expunged, invalidated or called into

question by a federal court’s issuance of a writ of habeas corpus, is not cognizable under

Section 1983.

       [T]o recover damages for allegedly unconstitutional conviction or
       imprisonment, or for other harm caused by actions whose unlawfulness would
       render a conviction or sentence invalid, a § 1983 plaintiff must prove that the
       conviction or sentence has been reversed on direct appeal, expunged by
       executive order, declared invalid by a state tribunal authorized to make such
       determination, or called into question by a federal court’s issuance of a writ of
       habeas corpus, 28 U.S.C. § 2254. A claim for damages bearing that

                                              40
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 41 of 46




       relationship to a conviction or sentence that has not been so invalidated is not
       cognizable under § 1983. Thus, when a state prisoner seeks damages in a §
       1983 suit, the district court must consider whether a judgment in favor of the
       plaintiff would necessarily imply the invalidity of his conviction or sentence;
       if it would, the complaint must be dismissed unless the plaintiff can
       demonstrate that the conviction or sentence has already been invalidated.

Id. at 486–87 (emphasis in original) (footnote omitted). Although the Supreme Court’s

decision in Heck concerned a civil action for monetary damages, the Fifth Circuit has also

applied Heck in cases in which the plaintiff seeks injunctive relief. Clarke v. Stalder, 154

F.3d 186, 189 (5th Cir. 1998) (en banc) (citing Edwards v. Balisok, 520 U.S. 641, (1997)).

       Plaintiff’s double jeopardy claim in this Section 1983 case necessarily implies the

invalidity of his Colorado conviction under Heck. Plaintiff’s conviction has not been set

aside in any of the ways described in Heck. Thus, any claims of constitutional violation of

Section 1983 are premature and must be dismissed, until such time that Gemelli’s criminal

conviction is set aside. As the Fifth Circuit has noted, the dismissal of this claim is with

prejudice to it being asserted again until the Heck conditions are met. Johnson v. McElveen,

101 F.3d 423, 424 (5th Cir. 1996). The proper avenue by which Gemelli must challenge his

Colorado conviction and seek to have it overturned is to exhaust his direct appeal and post-

conviction rights in Colorado and, only if and after those efforts are unsuccessful, to file a

pile a petition for habeas corpus relief in the appropriate federal court.

       (J)    Fourth Amendment Claim Against Deputy Canepa

       Broadly construed, Gemelli alleges that he was unconstitutionally “seized” under the

Fourth Amendment of the United States Constitution when he was arrested and incarcerated


                                              41
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 42 of 46




in the St. Bernard Parish Jail for two years based on Deputy Canepa’s sworn affidavit of

probable cause that contained material omissions of fact. Plaintiff’s written submissions, as

supported by the excerpted transcripts from his St. Bernard Parish criminal proceedings,

allege that Deputy Canepa knowingly omitted from her affidavit exculpatory information

concerning plaintiff’s alleged acts of aggravated incest in plaintiff and ex-wife Kimberly

Gemelli’s bed, specifically, his daughter’s witness statement that her father was sleeping

during every alleged incident in the parents’ bed and Kimberly Gemelli’s witness statement

that her daughter would sleep on Kimberly Gemelli’s chest in an upright position whenever

the daughter slept in the parents’ bed. Record Doc. No. 32-2 at pp. 29, 32, 90. Plaintiff

further alleges that Deputy Canepa knowingly failed to qualify Kimberly Gemelli’s witness

statement that plaintiff had a domestic violence history with Deputy Canepa’s investigative

knowledge that plaintiff had no documented history of domestic violence. Record Doc. Nos.

32-2 at pp. 93–94; 32-7 at p. 2.

       “The Fourth Amendment protects against ‘seizures’ without ‘probable cause.’”

Fusilier v. Zaunbrecher, 2020 WL 1490745, at *2 (5th Cir. Mar. 26, 2020) (quoting U.S.

Const. Amend. IV). The Fifth Circuit has held that “[t]he initiation of criminal charges

without probable cause may set in force events that run afoul of explicit constitutional

protection—the Fourth Amendment if the accused is seized and arrested, for example.”

Castellano v. Fragozo, 352 F.3d 939, 953 (5th Cir. 2003). “[T]he Fourth Amendment governs

a claim for unlawful pretrial detention even beyond the start of legal process.” Manuel v. City

of Joliet, Ill., 137 S. Ct. 911, 920 (2017).

                                               42
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 43 of 46




       Recent decisions of the United States Court of Appeals for the Fifth Circuit make

clear that a plaintiff adequately pleads a Fourth Amendment claim under Section 1983 when

he alleges that he was wrongfully arrested and imprisoned due to knowing or reckless

misstatements or omissions of material information in an officer’s affidavit in support of

probable cause. Fusilier, 2020 WL 1490745, at *2 (5th Cir. Mar. 26, 2020); Winfrey v.

Rogers, 901 F.3d 483, 492–93 (5th Cir. 2018). Such a claim is analogous to the tort of

malicious prosecution and accrues upon the Section 1983 plaintiff’s acquittal of his criminal

charges. Id. The Fifth Circuit has held that reversible error occurs when a Fourth Amendment

wrongful arrest claim is prematurely dismissed. In Winfrey, the Fifth Circuit recognized the

viability of this kind of claim affirmed the district court’s refusal to dismiss plaintiff

Winfrey’s Fourth Amendment wrongful arrest claim on statute of limitations grounds,

holding that Winfrey’s wrongful arrest claim “accrued when his criminal proceedings ended

in his favor.” 901 F.3d at 493. Citing Winfrey, the Fifth Circuit in Fusilier reversed the

district court’s dismissal of plaintiff Fusilier’s Fourth Amendment wrongful arrest claim on

statute of limitations grounds, holding that a Fourth Amendment claim had been stated and

accrued only when Fusilier was acquitted of his criminal charges in state court. 2020 WL

1490745, at *1–2.

       Broadly construed, Gemelli claims that he was wrongfully arrested and incarcerated

for aggravated incest of his daughter based on the knowing and/or reckless omissions of

material, exculpatory information in Deputy Canepa’s affidavit in support of probable cause.



                                             43
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 44 of 46




Plaintiff’s Fourth Amendment claim accrued when he was acquitted of all aggravated incest

charges by the St. Bernard Parish jury on or about January 14, 2019.

       Qualified immunity shields state officials such as Deputy Canepa from monetary

damages “unless a plaintiff pleads facts showing (1) that the official violated a statutory or

constitutional right, and (2) that the right was ‘clearly established’ at the time of the

challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)). “A Government official’s conduct violates clearly

established law when, at the time of the challenged conduct, ‘[t]he contours of [a] right [are]

sufficiently clear’ that every ‘reasonable official would [have understood] that what [s]he is

doing violates that right.’” Ashcroft, 563 U.S. at 741 (quoting Anderson v. Creighton, 483

U.S. 635, 640 (1987)) (brackets in original).

       Plaintiff’s written submissions, as supported by the excerpted transcripts of Deputy

Canepa’s testimony, adequately state a claim that he has a clearly established constitutional

right to be free from police arrest without probable cause and that Deputy Canepa knew that

swearing to material omissions in plaintiff’s arrest warrant affidavit violates that right. Thus,

as a pleading matter, plaintiff states a Fourth Amendment claim under Section 1983 for

unconstitutional seizure and incarceration. Plaintiff further pleads facts showing that the

doctrine of qualified immunity does not shield Deputy Canepa from money damages.

Accordingly, further proceedings are required as to Gemelli’s claim against Deputy Canepa.

                                  RECOMMENDATION



                                               44
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 45 of 46




       For all of the foregoing reasons, IT IS RECOMMENDED that plaintiff’s complaint,

as amended, be DISMISSED IN PART WITH PREJUDICE as legally frivolous, for

failure to state a claim and/or for suing defendants immune from monetary relief under 28

U.S.C. § 1915(e)(2) and 42 U.S.C. § 1997e(c)(1), and/or under Heck v. Humphrey, 512 U.S.

477 (1994) as to defendants St. Bernard Parish President Guy S. McInnis, Judge Jeanne

Juneau, District Attorney Perry Nicosia, Assistant District Attorneys Mikey Morales and

Charles Ward, the St. Bernard Parish Sheriff’s Office, Sheriff James Pohlmann and Clerk of

Court Randy Nunez.

       IT IS FURTHER RECOMMENDED that plaintiff’s Fourth Amendment claim

against Deputy Michelle Canepa not be dismissed at this time because plaintiff states a valid

claim against this defendant under Section 1983 and that further proceedings be conducted

as to that claim.

       A party’s failure to file written objections to the proposed findings, conclusions, and

recommendation in a magistrate judge’s report and recommendation within fourteen (14)

days after being served with a copy shall bar that party, except upon grounds of plain error,

from attacking on appeal the unobjected-to proposed factual findings and legal conclusions

accepted by the district court, provided that the party has been served with notice that such




                                             45
     Case 2:19-cv-13424-JTM-DPC Document 43 Filed 04/29/20 Page 46 of 46




consequences will result from a failure to object. Douglass v. United Servs. Auto. Ass’n, 79

F.3d 1415, 1430 (5th Cir. 1996) (en banc) (citing 28 U.S.C. § 636(b)(1)).2

                                                                  29th
                                   New Orleans, Louisiana, this _________ day of April, 2020.



                                                           JOSEPH C. WILKINSON, JR.
                                                      UNITED STATES MAGISTRATE JUDGE




        2
       Douglass referenced the previously applicable ten-day period for the filing of objections. Effective
December 1, 2009, 28 U.S.C. § 636(b)(1) was amended to extend the period to fourteen days.

                                                    46
